Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160859                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  NIKI KNIGHT,                                                                                        Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160859
                                                                   COA: 344919
                                                                   Oakland CC: 2018-164140-CH
  BANK OF AMERICA CORPORATION, d/b/a
  BANK OF AMERICA, OAKLAND COUNTY
  SHERIFF’S OFFICE, TROTT LAW, PC, and
  METRO DEVELOPERS, LLC,
             Defendants-Appellees,
  and
  BAC NORTH AMERICA HOLDING
  COMPANY, NATIONAL BANK HOLDINGS
  CORPORATION, THOMAS P. RABETTE,
  JOHN M. ROEHRIG, BANK OF NEW YORK
  MELLON, and BANK OF NEW YORK,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
           p0921
                                                                              Clerk